Citation Nr: 0201524	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  93-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Validity of a home loan guaranty indebtedness owed by the 
veteran.

2.  Entitlement to waiver of recovery of a home loan guaranty 
indebtedness in the amount of $4,265 plus interest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to January 1981.

This matter arises from a May 1990 decision from the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COW) at the Albuquerque, New Mexico, Regional 
Office (RO).  The case was appealed to the Board of Veterans' 
Appeals (Board), which denied the veteran's claims in 
November 2000. The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2001, the Court vacated the Board's 
decision, and remanded the case to the Board for 
readjudication.  The Court cited as the basis for remand, the 
Board's failure to consider the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096, 2098-99 
(2000).  

The Court's Order of March 15, 2001, also directed the 
Secretary to take "all actions necessary to ensure that 
collection measures cease and resume only if and when there 
is a final determination of unwaived indebtedness."  
Accordingly, this matter is referred to the RO for 
appropriate further action.  


REMAND

In September 2001, subsequent to the Court's remand, the 
appellant requested a hearing before a Hearing Officer at the 
RO in Philadelphia, Pennsylvania.  It appears from the record 
that the veteran has relocated from New Mexico to 
Pennsylvania, and that jurisdiction over the claims file and 
the issues on appeal has been transferred to the Philadelphia 
RO.  

As noted previously, the basis for the Court's remand, was 
the Board's failure to consider the VCAA, enacted November 9, 
2000, with implementing regulations.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  These laws and regulations have amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims.  With the exception of 
certain specified regulations, these changes are applicable 
to claims pending as of November 9, 2000, including the 
present claims before the Board.  Thus, in addition to 
fulfilling the veteran's request for a hearing, the claims 
must be assessed as to whether the development has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the evidence of 
record and undertake any additional 
development which it may deem necessary.  
In reviewing the file, the RO should be 
mindful to ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
and 38 C.F.R. §§ 3.159, 3.326 (See 66 
Fed. Reg. 45,620 (Aug. 29, 2001)), has 
been completed.  

2.  Thereafter, the appellant should be 
scheduled for a hearing before a Hearing 
Officer at the RO as soon as possible.  

3.  After all appropriate evidentiary 
development has been completed, the RO 
should review all of the relevant 
evidence and readjudicate the claims 
currently on appeal.  

If the benefits sought are not granted, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no further action until she is so 
informed, but she may furnish additional evidence and/or 
argument on the remanded matters while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



